

115 HR 2771 IH: Outdoor Recreation Enhancement Act
U.S. House of Representatives
2017-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2771IN THE HOUSE OF REPRESENTATIVESJune 2, 2017Mr. Stewart (for himself, Mr. Bishop of Utah, Mr. Chaffetz, Mrs. Love, Mr. Pearce, Mr. Gosar, Mr. Tipton, Mr. Amodei, Mr. LaMalfa, Ms. Cheney, Mr. Lamborn, Mr. Rogers of Kentucky, Mr. Cook, Mr. Cole, Mr. Meadows, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to revise an exemption to the minimum wage and
			 maximum hours provisions of that Act for certain seasonal workers in
			 national parks and forests, and to amend title 41, United States Code, to
			 include an exemption for contracts providing services directly related to
			 recreational activities to the general public, and for other purposes.
	
 1.Short titleThis Act may be cited as the Outdoor Recreation Enhancement Act. 2.Exemption for certain seasonal workersSection 13(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(3)) is amended—
 (1)by striking except that and all that follows through Secretary of Agriculture; and (2)by inserting before the semicolon the following: , provided that, for the purposes of this paragraph, and notwithstanding the definition of establishment in section 779.23 of title 29 of the Code of Federal Regulations, an employee of an entity engaged in providing services or facilities directly related to outfitting and guiding or similar outdoor recreation activities, or rental of outdoor recreational equipment (including services, facilities, or equipment relating to rafting, boating, zip lines, campgrounds, horseback riding, bicycling, hiking, guest ranches, summer camps, hunting, and fishing), or a private entity engaged in providing services and facilities directly related to skiing, shall be considered an employee employed by an establishment which is a recreational establishment.
 3.Exemption for service contracts directly related to certain recreational activitiesSection 6702(b) of title 41, United States Code, is amended— (1)in paragraph (6), by striking and after the semicolon;
 (2)in paragraph (7), by striking the period after stations and inserting ; and; and (3)by adding after paragraph (7) the following:
				
 (8)a contract with the Secretary of the Interior or the Secretary of Agriculture, the principal purpose of which is to provide services to the general public directly related to outfitting and guiding or similar outdoor recreation activities, or rental of outdoor recreational equipment (including services, facilities, or equipment relating to rafting, boating, zip lines, campgrounds, horseback riding, bicycling, hiking, guest ranches, summer camps, hunting, skiing, and fishing)..
			4.Notification of change of exemptions
 (a)In generalIn connection with any contract, permit, license, or other agreement as described in section 6702(b)(8) of title 41, United States Code (as added by this Act), and entered into between the Federal Government and an employer of an employee described in section 13(a)(3) of the Fair Labor Standards Act (29 U.S.C. 213(a)(3)) as amended in this Act, the head of the agency that entered into such contract, permit, license, or other agreement shall—
 (1)notify the holder of such contract, permit, license, or other agreement, of the applicability of the exemptions in such sections, as amended by this Act; and
 (2)modify such contract, permit, license, or other agreement to reflect the change to such exemptions as a result of the amendments made by sections 2 and 3, including by removal of the contract clause set forth in Appendix A of part 10 of title 29, Code of Federal Regulations, if such clause is included in such contract, permit, license, or other agreement, without requiring consideration or any other amendment to the terms and conditions of such contract, permit, license, or other agreement.
 (b)Rule of constructionNo action taken under this section shall be considered a major Federal action significantly affecting the quality of the human environment within the meaning of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 5.Exemption from paid sick leaveThe contracts as described in section 6702(b)(8) of title 41, United States Code (as added by this Act), shall not be considered to be contracts or contract-like instruments within the meaning of the Executive order establishing paid sick leave for Federal contractors, issued September 7, 2015.
		